Name: Commission Regulation (EC) NoÃ 442/2009 of 27Ã May 2009 opening and providing for the administration of Community tariff quotas in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  tariff policy;  trade
 Date Published: nan

 28.5.2009 EN Official Journal of the European Union L 129/13 COMMISSION REGULATION (EC) No 442/2009 of 27 May 2009 opening and providing for the administration of Community tariff quotas in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148 in conjunction with Article 4 thereof, Whereas: (1) In the framework of the World Trade Organisation, the Community has undertaken to open import tariff quotas for certain products in the pigmeat sector. (2) The agreement in the form of an exchange of letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) of 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, in the course of their accession to the European Union, approved by Council Decision 2006/333/EC (2), provides for the opening of a specific import tariff quota allocated to the United States for imports of 4 722 tonnes of pigmeat. (3) The Agreement between the European Community and the Government of Canada on the conclusion of GATT Article XXIV:6 negotiations, approved by Council Decision 2007/444/EC (3), provides for the incorporation of a specific import tariff quota of 4 624 tonnes of pigmeat allocated to Canada. (4) The detailed rules for the application of the management of all these import tariff quotas, hereinafter referred to as the quotas, are currently laid down by Commission Regulation (EC) No 806/2007 of 10 July 2007 opening and providing for the administration of tariff quotas in the pigmeat sector (4), Commission Regulation (EC) No 812/2007 of 11 July 2007 opening and providing for the administration of a tariff quota for pigmeat allocated to the United States of America (5), Commission Regulation (EC) No 979/2007 of 21 August 2007 opening and providing for the administration of an import tariff quota for pigmeat originating in Canada (6), and Commission Regulation (EC) No 1382/2007 of 26 November 2007 laying down detailed rules for the application of Council Regulation (EC) No 774/94 concerning the import arrangements for pigmeat (7). (5) The use of the first come, first served principle has turned out to be positive in other agricultural sectors and, with the aim of simplifying administrative procedures, the majority of quotas, not used very frequently, which come under Regulation (EC) No 806/2007 and Regulation (EC) No 1382/2007 should now be managed using the method indicated in Article 144(2)(a) of Regulation (EC) No 1234/2007. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (8). (6) The two tariffs relating to boned loins and hams, fresh, chilled or frozen, coming under CN codes ex 0203 19 55 and ex 0203 29 55 and bearing numbers 09.4038 and 09.4170 and the tariff for pigmeat originating from Canada and bearing number 09.4204, experience of which is still low, should continue to be managed using the simultaneous examination method. Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (9) should apply to these three tariffs, unless otherwise provided by this Regulation. (7) Due to the particularities of the transfer from one administrative system to the other, it is important that the tariffs managed using the first come, first served system should be regarded as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93. (8) Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (10) should apply, unless otherwise provided in this Regulation. (9) It is important to define the methods for submitting import licence applications, the information needed to be contained in such applications and licences as well as the amount of the security relating to import licences. In view of the speculative risk inherent in the method in question in the pigmeat sector, precise conditions relating to operators access to the tariff quota scheme also need to be laid down. (10) Regulations (EC) No 806/2007, (EC) No 812/2007, (EC) No 979/2007 and (EC) No 1382/2007 should therefore be repealed and replaced by a new regulation. However, it is appropriate to maintain these applicable regulations for the import tariff periods prior to those covered by this Regulation. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Opening and management of tariffs 1. This Regulation opens and manages import tariff quotas for the pigmeat sector products indicated in Annex I. 2. The tariffs indicated in Annex I, Part A, to this Regulation shall be managed in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93. Article 308c(2) and (3) of that Regulation shall not apply. 3. The quotas indicated in Annex I, part B shall be managed using the simultaneous examination of applications method. 4. As regards the tariffs indicated in Annex I, part B to this Regulation, the provisions of Regulation (EC) No 1301/2006 and Regulation (EC) No 376/2008 shall apply, unless otherwise provided in this Regulation. Article 2 Import tariff period The tariffs referred to in Article 1 shall be open on an annual basis from 1 July of each year until 30 June of the following year, with the exception of the tariff bearing order No 09.0119 which shall be open from 1 January to 31 December of each year. Article 3 Products falling within CN codes ex 0203 19 55 and ex 0203 29 55 1. For the purposes of this Regulation, of the products coming under CN codes ex 0203 19 55 and ex 0203 29 55, quotas bearing order numbers 09.4038, 09.0118 and 09.4170 shall comprise: (a) boneless loins: loins and cuts thereof, without tenderloin, with or without subcutaneous fat or rind; (b) tenderloin: cuts including the meats of muscles musculus major psoas and musculus minor psoas, with or without head, trimmed or not trimmed. 2. For the purposes of this Regulation, of the products coming under CN codes ex 0203 19 55 and ex 0203 29 55, quotas bearing order numbers 09.4038, 09.0123 and 09.4204 shall include ham and cuts of ham. CHAPTER II TARIFFS MANAGED USING THE SIMULTANEOUS EXAMINATION OF APPLICATIONS METHOD Article 4 Quota allocation The quantity set for the annual tariff quota period referred to in Annex I, part B, shall be allocated in four tariff subperiods as follows: (a) 25 % from 1 July to 30 September; (b) 25 % from 1 October to 31 December; (c) 25 % from 1 January to 31 March; (d) 25 % from 1 April to 30 June. Article 5 Applicants For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given annual quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products from the pigmeat sector within the meaning of Article 1(1)(q) of Regulation (EC) No 1234/2007. Article 6 Import licence applications and import licences 1. Licence applications may refer to only one order number. They may concern several products covered by different CN codes. In that case, all the CN codes and their designations must be entered in boxes 16 and 15 of the licence application and the licence respectively. 2. Licence applications must be for a minimum of 20 tonnes and a maximum of 20 % of the quantity available for the quota concerned in the quota subperiod in question. 3. Licence applications and licences themselves shall contain: (a) in box 8, the name of the country of origin; (b) in box 20, one of the entries listed in Annex II, Part A. For tariffs 09.4170 and 09.4204, yes in box 8 is also marked by a cross. 4. Box 24 of the licence shall contain one of the references appearing in Annex II, part B. 5. The licences shall require imports from: (a) the United States of America in respect of tariff No 09.4170; (b) Canada in respect of tariff No 09.4204. 6. Import licence applications shall be lodged during the first seven days of the month preceding each tariff subperiod referred to in Article 4. 7. A security of EUR 20 per 100 kilograms shall be lodged at the time of submitting a licence application. 8. As regards tariff No 09.4038, by way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, each applicant may submit several import licence applications for products covered by a single order number, if those products originate in different countries. Applications relating to separate countries of origin must be submitted simultaneously to the competent authority of a Member State. They shall be regarded as a single application for the purposes of the maximum referred to in paragraph 2 of this Article. Article 7 Issue of import licences Import licences shall be issued by Member States from the 23rd day of the month in which applications are submitted and prior to the start of the relevant tariff subperiod. Article 8 Transmission to the Commission 1. The communication of licence applications, as referred to in Article 11(1)(a) of Regulation (EC) No 1301/2006, shall take place by the 14th day of the month in which applications are submitted. 2. By way of derogation from the second subparagraph of Article 11(1) of Regulation (EC) No 1301/2006: (a) communication as referred to in Article 11(1)(b) of the said Regulation shall be carried out by the end of the first month of each tariff subperiod; (b) communication as referred to in Article 11(1)(c) of the said Regulation shall be carried out for the first time at the same time as the application for the last tariff subperiod, and for the second time prior to the end of the fourth month following each annual period for quantities not yet notified at the time of the first communication. 3. Member States shall communicate to the Commission, before the end of the fourth month following each annual quota period, the quantities, for each order number, actually released into free circulation under this Regulation in the period concerned. 4. The quantities covered by paragraphs 1, 2 and 3 above shall be expressed in kilograms. Article 9 Validity of import licences 1. By way of derogation from Article 22 of Regulation (EC) No 376/2008, import licences shall be valid for 150 days from the first day of the tariff subperiod for which they are issued. 2. Without prejudice to Article 8(1) of Regulation (EC) No 376/2008, rights deriving from the licences may be transferred only to transferees satisfying the eligibility conditions set out in Article 5 of Regulation (EC) No 1301/2006 and Article 5 of this Regulation. Article 10 Origin of products 1. The origin of the products covered by this Regulation shall be determined in accordance with the Community rules in force. 2. As regards tariff No 09.4170, when goods are released into free circulation they shall be subject to the presentation of a certificate of origin issued by the competent authorities of the United States of America in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. 3. As regards tariff No 09.4204, when goods are released into free circulation they shall be subject to the presentation of a certificate of origin issued by the competent authorities of Canada in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. CHAPTER III FINAL PROVISIONS Article 11 Repeals Regulations (EC) No 806/2007, (EC) No 812/2007, (EC) No 979/2007 and (EC) No 1382/2007 are repealed. However, Regulation (EC) No 1382/2007 shall continue to apply for import tariff periods prior to 1 January 2010. Regulations (EC) No 806/2007, (EC) No 812/2007 and (EC) No 979/2007 shall continue to apply for import tariff periods prior to 1 July 2009. Article 12 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply to the import quota periods opened from 1 July 2009. Nevertheless, as regards tariff No 09.0119, it shall apply to the import tariff periods opened from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 124, 11.5.2006, p. 13. (3) OJ L 169, 29.6.2007, p. 53. (4) OJ L 181, 11.7.2007, p. 3. (5) OJ L 182, 12.7.2007, p. 7. (6) OJ L 217, 22.8.2007, p. 12. (7) OJ L 309, 27.11.2007, p. 28. (8) OJ L 253, 11.10.1993, p. 1. (9) OJ L 238, 1.9.2006, p. 13. (10) OJ L 114, 26.4.2008, p. 3. ANNEX I Notwithstanding the rules on the interpretation of the Combined Nomenclature, the wording of the description of products must be regarded as merely indicative, since the applicability of the preferential arrangements is determined, within the context of this Annex, by the scope of the CN codes. Where ex CN codes are indicated, the application of the preferential scheme is to be determined on the basis of the CN code and corresponding description taken together. PART A Quotas managed on the basis of the first come, first served principle Order number CN codes Description of goods Quantity in tonnes (weight of product) Duty applicable (EUR/tonne) 09.0118 ex 0203 19 55 ex 0203 29 55 Tenderloin, fresh, chilled or frozen 5 000 300 09.0119 0203 19 13 0203 29 15 Pigmeat, fresh, chilled or frozen 7 000 0 09.0120 1601 00 91 Sausages, dry or for spreading, uncooked 3 002 747 1601 00 99 Other 502 09.0121 1602 41 10 Other prepared or preserved meat, meat offal or blood 6 161 784 1602 42 10 646 1602 49 11 784 1602 49 13 646 1602 49 15 646 1602 49 19 428 1602 49 30 375 1602 49 50 271 09.0122 0203 11 10 0203 21 10 Carcases and half-carcases, fresh, chilled or frozen 15 067 268 09.0123 0203 12 11 Cuts, fresh, chilled or frozen, boned and with bone in, excluding tenderloin, presented alone 5 535 389 0203 12 19 300 0203 19 11 300 0203 19 13 434 0203 19 15 233 ex 0203 19 55 434 0203 19 59 434 0203 22 11 389 0203 22 19 300 0203 29 11 300 0203 29 13 434 0203 29 15 233 ex 0203 29 55 434 0203 29 59 434 PART B Quotas managed using the simultaneous examination method Order number CN codes Description of goods Quantity in tonnes (weight of product) Duty applicable (EUR/tonne) 09.4038 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen 35 265 250 09.4170 ex 0203 19 55 ex 0203 29 55 Boned loins and hams, fresh, chilled or frozen, originating from the United States of America 4 722 250 09.4204 0203 12 11 Cuts, fresh, chilled or frozen, boned and with bone in, excluding tenderloin, presented alone, originating from Canada 4 624 389 0203 12 19 300 0203 19 11 300 0203 19 13 434 0203 19 15 233 ex 0203 19 55 434 0203 19 59 434 0203 22 11 389 0203 22 19 300 0203 29 11 300 0203 29 13 434 0203 29 15 233 ex 0203 29 55 434 0203 29 59 434 ANNEX II PART A Entries referred to in point (b) of the first subparagraph of Article 6(3) in Bulgarian : Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   442/2009. in Spanish : Reglamento (CE) no 442/2009. in Czech : NaÃ Ã ­zenÃ ­ (ES) Ã . 442/2009. in Danish : Forordning (EF) nr. 442/2009. in German : Verordnung (EG) Nr. 442/2009. in Estonian : MÃ ¤Ã ¤rus (EÃ ) nr 442/2009. in Greek : KÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 442/2009. in English : Regulation (EC) No 442/2009. in French : RÃ ¨glement (CE) no 442/2009. in Italian : Regolamento (CE) n. 442/2009. in Latvian : Regula (EK) Nr. 442/2009. in Lithuanian : Reglamentas (EB) Nr. 442/2009. in Hungarian : 442/2007/EK rendelet. in Maltese : Ir-Regolament (KE) Nru 442/2009. in Dutch : Verordening (EG) nr. 442/2009. in Polish : RozporzÃ dzenie (WE) nr 442/2009. in Portuguese : Regulamento (CE) n.o 442/2009. in Romanian : Regulamentul (CE) nr. 442/2009. in Slovak : Nariadenie (ES) Ã . 442/2009. in Slovenian : Uredba (ES) Ã ¡t. 442/2009. in Finnish : Asetus (EY) N:o 442/2009. in Swedish : FÃ ¶rordning (EG) nr 442/2009. PART B Entries referred to in Article 6(4) in Bulgarian : Ã ½Ã °Ã ¼Ã °Ã »Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¾Ã ±Ã Ã °Ã Ã ° Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ° Ã Ã °ÃÃ ¸Ã Ã ° Ã Ã Ã ³Ã »Ã °Ã Ã ½Ã ¾ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´Ã µÃ ½Ã ¾Ã Ã ¾ Ã ² Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   442/2009. in Spanish : reducciÃ ³n del arancel aduanero comÃ ºn prevista en el Reglamento (CE) no 442/2009. in Czech : snÃ ­Ã ¾enÃ ­ spoleÃ nÃ © celnÃ ­ sazby tak, jak je stanoveno v naÃ Ã ­zenÃ ­ (ES) Ã . 442/2009. in Danish : toldnedsÃ ¦ttelse som fastsat i forordning (EF) nr. 442/2009. in German : ErmÃ ¤Ã igung des Zollsatzes nach dem GZT gemÃ ¤Ã  Verordnung (EG) Nr. 442/2009. in Estonian : Ã ¼hise tollitariifistiku maksumÃ ¤Ã ¤ra alandamine vastavalt mÃ ¤Ã ¤rusele (EÃ ) nr 442/2009. in Greek : Ã Ã µÃ ¯Ã Ã Ã · Ã Ã ¿Ã Ã ´Ã ±Ã Ã ¼Ã ¿Ã  Ã Ã ¿Ã Ã ºÃ ¿Ã ¹Ã ½Ã ¿Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ¿Ã , Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 442/2009. in English : reduction of the common customs tariff pursuant to Regulation (EC) No 442/2009. in French : rÃ ©duction du tarif douanier commun comme prÃ ©vu au rÃ ¨glement (CE) no 442/2009. in Italian : riduzione del dazio della tariffa doganale comune a norma del regolamento (CE) n. 442/2009. in Latvian : RegulÃ  (EK) Nr. 442/2009 paredzÃ tais vienotÃ  muitas tarifa samazinÃ jums. in Lithuanian : bendrojo muito tarifo muito sumaÃ ¾inimai, nustatyti Reglamente (EB) Nr. 442/2009. in Hungarian : a kÃ ¶zÃ ¶s vÃ ¡mtarifÃ ¡ban szereplÃ  vÃ ¡mtÃ ©tel csÃ ¶kkentÃ ©se a 442/2009/EK rendelet szerint. in Maltese : tnaqqis tat-tariffa doganali komuni kif jipprovdi r-Regolament (KE) Nru 442/2009. in Dutch : Verlaging van het gemeenschappelijke douanetarief overeenkomstig Verordening (EG) nr. 442/2009. in Polish : CÃ a WTC obniÃ ¼one jak przewidziano w rozporzÃ dzeniu (WE) nr 442/2009. in Portuguese : reduÃ §Ã £o da Pauta Aduaneira Comum como previsto no Regulamento (CE) n.o 442/2009. in Romanian : reducerea tarifului vamal comun astfel cum este prevÃ zut de Regulamentul (CE) nr. 442/2009. in Slovak : ZnÃ ­Ã ¾enie spoloÃ nej colnej sadzby, ako sa ustanovuje v nariadenÃ ­ (ES) Ã . 442/2009. in Slovenian : zniÃ ¾anje skupne carinske tarife v skladu z Uredbo (ES) Ã ¡t. 442/2009. in Finnish : Asetuksessa (EY) N:o 442/2009 sÃ ¤Ã ¤detty yhteisen tullitariffin alennus. in Swedish : nedsÃ ¤ttning av den gemensamma tulltaxan i enlighet med fÃ ¶rordning (EG) nr 442/2009.